Citation Nr: 0115877	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-00 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed chloracne 
or other skin condition to include on the basis of the 
exposure to herbicide agents.  

2.  Entitlement to a higher initial rating for the service-
connected posttraumatic stress disorder (PTSD), currently 
rated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from August 1970 to August 
1973.  

This appeal arises from a June 1999 rating decision of the RO 
that denied the veteran's claim of service connection for 
chloracne as a result of exposure to herbicides and granted 
service connection for PTSD and assigned an initial 10 
percent evaluation.  

The veteran testified at a hearing before an RO Hearing 
Officer in June 2000.  

In April 2001, he withdrew a request for a hearing before a 
Member of the Board.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue as shown on the preceding page to 
reflect the veteran's dissatisfaction with the initial PTSD 
rating assigned by the RO.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Regulations pertaining to Agent Orange exposure provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam Era if, 
and only if, certain diseases become manifested to a degree 
of 10 percent or more within specified time limits.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.307(a)(6) (2000); McCartt v. West, 12 Vet. 
App. 164, 168 (1999).  38 C.F.R. § 3.307(a)(6)(ii) sets forth 
a one-year time limit for presumptive exposure where 
chloracne or other acneform disease consistent with chloracne 
is claimed.  

The RO determined in this case that the claimed skin 
condition began around 1980 and did not conform to the one-
year time limit set forth at 38 C.F.R. § 3.307(a)(6)(ii).  
Thus, the RO concluded that the veteran's exposure to 
herbicide in the Republic of Vietnam could not be presumed.  
The RO did not address any other basis for service 
connection.  

Prior to establishing service connection for a skin disorder 
due to herbicide exposure, it must first be established that 
the veteran was exposed to herbicide in Vietnam as claimed.  
Only after that fact is established may VA determine whether 
a claimed skin condition was either caused by or aggravated 
by such exposure.  

Concerning whether the veteran was exposed to herbicide 
during active service, the Board notes that the veteran has 
not claimed that he was actually sprayed by herbicides in the 
Republic of Vietnam, but that he was simply in an area 
affected by the spray.  The veteran's service department 
records reflect that he served in the Republic of Vietnam 
during the Vietnam era and received, among others, the Combat 
Action Ribbon.  The evidence of record otherwise supports his 
claim of exposure to herbicides while there.  Therefore, the 
Board will assume that the veteran was exposed to herbicide 
during active service.  

In May 1999, a VA skin examiner found cystic acne, but noted 
that chloracne could not be completely ruled out.  The 
examiner also reported by way of history that the veteran had 
had the onset of acne in the early 1980's.  However, the 
Board finds that another VA examination should be performed 
in order to obtain a medical opinion addressing the 
likelihood that the veteran has current skin disability that 
had its clinical onset in service or as the result of the 
exposure to herbicides while in the Republic of Vietnam.  

The record also reflects, as veteran's representative has 
point out, that the May 1999 VA PTSD examiner did not offer a 
Global Assessment of Functioning (GAF) score or review of the 
veteran's claims file.  The veteran should therefore undergo 
another VA psychiatric examination to determine his social 
and industrial impairment and to obtain a Global Assessment 
of Functioning (GAF) score consistent with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders.  This will assist VA in assessing the 
true level of social and industrial impairment.  38 C.F.R. 
§§ 4.125, 4.130, Code 9411 (2000); Mitchem v. Brown, 9 Vet. 
App. 138, 140 (1996).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for any skin disorder and/or PTSD since 
May 1999.  After securing any necessary 
release, the RO should obtain these 
records.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.  

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for another 
examination by a VA dermatologist to 
determine the nature and likely etiology 
of the claimed skin disorder.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review.  The dermatologist should review 
the claims file and note that review in 
the examination report.  For the purpose 
of rendering the requested opinion, the 
veteran's exposure to herbicide in 
Vietnam will be assumed.  The 
dermatologist should provide an opinion 
as to whether it is at least as likely as 
not that the veteran has current skin 
disability due to the exposure to 
herbicides in the Republic of Vietnam.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a legible 
report.  

3.  The veteran should be scheduled for 
VA psychiatric examination to determine 
the severity of his PTSD.  A social and 
industrial survey should be obtained if 
indicated, as well as any other indicated 
studies.  All clinical findings should be 
reported in detail and the psychiatrist 
should provide an assessment of the 
extent of industrial and social 
impairment (GAF score) due to the PTSD.  
The examiner should support his or her 
opinion by discussing medical principles 
as applied to specific medical evidence 
in the veteran's case.  The claims file 
and a copy of this remand must be made 
available to the examiner for review.  
The examiner should review the claims 
file and note that review in the 
examination report.  

4.  Following completion of the 
development discussed hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

Thereafter, the case should be returned to the Board, if 
indicated.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


